Butler, J.
The defendant’s onfy substantial ground of complaint is ~fche appraiser’s refusal to adjourn the hearing until a future time. Proper notice, was sent him, in pursuance of which his representative attended, and requested an adjournment. This request was refused. Whether it should have been granted the court cannot consider. • The appraisers were the sole judges of this. I cannot assume that they abused their authority, — acted arbitrarily; without exercising the discretion committed to them; and on this ground treat the appraisement as void.
Judgment must therefore be entered on the verdict for the plaintiff.